Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 11 and 28 in the reply filed on 10/12/22 is acknowledged.
Claims 22-27, 36, 38, 60, 61, 66, 74 and 75 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 28 are rejected because it is unclear how the claim language in the “wherein” paragraph in claim 28 structurally further defines the claimed device and trap.  For examination purposes, the Office will give the claim language the appropriate weight, and interpret the “wherein” claim language as intended use and/or functional claim language. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (“McDevitt,” US Pub. No. 2014/0363838, cited in IDS) in view of Khalili et al. (“Khalili,” A Microfluidic Device for Hydrodynamic Trapping and Manipulation Platform of a Single Biological Cell, 2016, cited in IDS). 
As to claim 1, McDevitt discloses a mesofluidic device comprising: a fluid inlet (e.g., inlet 112); a fluid outlet (e.g., outlet 113); fluid channels (e.g., one of inlet channels 118, 122, 119 and/or 120 et seq.); and first and second culture chambers (e.g., wells 124 in fig. 1C) each comprising: a chamber inlet (e.g., one of inlet channels 118 or portion of channel before each well, [0077] et seq.) in fluid communication with the fluid inlet via at least one of the fluid channels; and a chamber outlet (e.g., portion of channel after each well, [0077] et seq.) in fluid communication with the fluid outlet via at least one of the fluid channels; and wherein the mesofluidic device is configured to retain a first cell aggregate in the first culture chamber, and a second cell aggregate in the second culture chamber.  For the “wherein” and “configured to” claim language, see claim interpretation above. 
Regarding claims 1 and 28, McDevitt does not specifically disclose the first culture chamber compriseing the cell-aggregate trap of claim 28.  Khalili discloses in fig. 1-14, a cell-aggregate trap comprising: a trap inlet (in fig. 1, for example, left side of channel before trap channel) having a diameter greater than a diameter of a first cell aggregate and a second cell aggregate; a first trap outlet (in fig. 1, for example, right side of channel after trap channel) having a diameter greater than a diameter of the second cell aggregate; a second trap outlet (in fig. 1, for example, portion of trap channel, below channel) having a diameter less than a diameter of the first cell aggregate; and a cell-aggregate-retention area (in fig. 1, for example, first trap area in trap channel, below channel) configured to receive the first cell aggregate via the trap inlet; wherein the cell-aggregate trap is configured: to trap the first cell aggregate in the cell-aggregate-retention area via fluid communication between the Iran inlet, the cell-aggregate-retention area, and the second Iran outlet; and to enable the second cell aggregate to flow downstream from the cell-aggregate trap via fluidic communication between the trap inlet and the first trap outlet.  For the “wherein” and “configured to” claim language, see claim interpretation above. See also p. 2 et seq. of Khalili.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a cell-aggregate trap because it would be desirable to have a T-channel trapping that can be used for trapping a variety of cell/particle types and sizes (e.g., p. 14 of Khalili). 	
As to claims 2 and 11, see e.g., wells in fig. 1D of McDevitt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



10/22/2022